TuRLEy, J.
delivered the opinion of the court.
The only question we deem it necessary to notice in this case, is, whether a vendor of land, when the purchase money has not been paid, can enforce his lien therefor against a trustee, and cestui que trust, when the land has been conveyed to secure debts; when the bill is filed for that purpose before the trust is executed.
We have no doubt that he may. This question is virtually decided in the case of Pettigrew vs. Turner, 6 Hum. R. 440, where it was held that the right of wards to property purchased with their money might be sustained against a conveyance in trust, to secure bona fide debtors, notwithstanding such trustee and cestui que trust were ignorant of their existing equity at the time of the conveyance.
But I do not deem it necessary to enter into an investigation of the proposition, because the subject has been exhausted in. the very able and elaborate argument of Mr. Cooper, which accompanies this opinion, to which I feel that I can add nothing, and to which I refer for the argument.
Decree reversed, and decreed that the complainant be paid his purchase money, with interest, out of the proceeds of the land.